76792: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-41013: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 76792


Short Caption:NEV. STATE BD. OF ARCHITECTURE VS. DIST. CT. (RUSK)Court:Supreme Court


Related Case(s):61844


Lower Court Case(s):Clark Co. - Eighth Judicial District - A764562Classification:Original Proceeding - Civil - Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:07/23/2019How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


PetitionerNevada State Board of Architecture, Interior Design and Residential DesignLouis A. Ling


Real Party in InterestDennis E. RuskRobert A. Nersesian
							(Nersesian & Sankiewicz)
						


RespondentKathleen E. Delaney


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


08/27/2018Filing FeePetition Filing Fee Waived.  State/County/Municipality.


08/27/2018Petition/WritFiled Petition for Writ of Prohibition.18-33464




08/27/2018AppendixFiled Appendix to Petition for Writ.18-33465




09/06/2018Notice/IncomingFiled Petitioner's Notice Of Filing Of Petition For Writ Of Prohibition.18-34673




09/06/2018Notice/IncomingFiled Petitioner's Notice Of Proof Of Personal Service (Petition for Writ of Prohibition).18-34674




09/12/2018Notice/IncomingFiled Notice of Appearance of Counsel (Robert Nersesian as counsel for Real Party in Interest).18-35674




10/08/2018MotionFiled Petitioner's Emergency Motion Under NRAP 27(e) To Stay The District Court's October 5, 2018 Order Pending Decision On Petitioner's Petition For Writ of Prohibition.18-39229




10/10/2018MotionFiled Real Party in Interest's Opposition to Petitioner's Emergency Motion for Stay Pursuant to NRAP 27(e).18-39764




10/10/2018AppendixFiled Real Party in Interest's Appendix to Opposition to Petitioner's Emergency Motion to Stay.18-39765




10/10/2018MotionFiled Petitioner's Reply To Response To Emergency Motion Under NRAP 27(e) To Stay The District Court's October 5, 2018 Order Pending Decision On Petitioner's Petition For Writ Of Prohibition.18-39848




10/12/2018Order/ProceduralFiled Order Directing Answer, Directing Supplementation of the Record, and Granting Emergency Motion for Stay.  Real Party in Interest's Answer due:  11 days.  Petitioner's Supplemental Appendix due:  5 days.  We grant petitioner's motion and stay the district court proceedings in Eighth Judicial District Court Case No. A-17-764562-J, pending further order of this court.  Pickering, J. dissenting.18-40218




10/17/2018AppendixFiled Petitioner's Supplemental Appendix - Volume 1.18-40833




10/17/2018AppendixFiled Petitioner's Supplemental Appendix - Volume 2.18-40834




10/17/2018AppendixFiled Petitioner's Supplemental Appendix - Volume 3.18-40835




10/17/2018AppendixFiled Petitioner's Supplemental Appendix - Volume 4.18-40836




10/17/2018AppendixFiled Petitioner's Supplemental Appendix - Volume 5.18-40838




10/17/2018AppendixFiled Petitioner's Supplemental Appendix - Volume 6.18-40839




10/17/2018AppendixFiled Petitioner's Supplemental Appendix - Volume 7.18-40841




10/24/2018Petition/WritFiled Real Parties in Interest's Brief in Opposition to Petitioner's Petition for Writ of Prohibition (Answer to Writ Petition).18-41760




10/24/2018AppendixFiled Real Parties in Interest's Appendix Volume 1.18-41761




10/25/2018MotionFiled Petitioner's Motion For Leave To File Reply Brief.18-42001




10/29/2018MotionFiled Real Parties in Interest's Brief in Opposition to Petitioner's Motion to File Reply Brief.18-42279




11/07/2018Order/ProceduralFiled Order Granting Motion. Petitioner's Reply due: 5 days. (SC).18-903347




11/13/2018Petition/WritFiled Petitioner's Reply In Support Of Petition For Writ Of Prohibition.  (SC)18-903976




07/23/2019Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC).19-31109




10/03/2019Opinion/DispositionalFiled Authored Opinion.  "Petition granted."  Before Hardesty/Stiglich/Silver. Author:  Stiglich, J.  Majority:  Stiglich/Hardesty/Silver.  135 Nev. Adv. Opn. No. 49.  (SC)19-41013




10/03/2019WritIssued Writ with letter. Original and one copy of writ and copy of order mailed to Attorney Louis A. Ling for service upon Judge Kathleen E. Delaney. (SC)19-41107




10/09/2019WritFiled Returned Writ. Original Writ returned. Served on Judge Kathleen E. Delaney on October 7, 2019. (SC)19-41815




10/21/2019Post-Judgment PetitionFiled Real Parties in Interest's Request for Reconsideration of Opinion of October 3, 2019 Granting Writ of Prohibition. (SC)19-43574




10/21/2019Filing FeeFiling fee paid. E-Payment $150.00 from Robert A. Nersesian. (SC)


11/20/2019Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). (SC).19-47423




12/04/2019Post-Judgment PetitionFiled Real Parties in Interests' Petition for En Banc Reconsideration of this Court's Panel Decision.  (SC)19-49214




01/07/2020Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED."  EN BANC  (SC)20-00778




02/03/2020RemittiturIssued Notice in Lieu/Rehearing. (SC)20-04580




02/03/2020Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View